Title: To George Washington from Joseph-Léonard Poirey, 27 February 1793
From: Poirey, Joseph-Léonard
To: Washington, George



Paris Ce 27. fevrier 1793.L’an 18e de la Liberté.

Je Supplie Son Excéllence Le Général Washington de pardonner à la Liberté que je prends de lui présenter le mémoire d’une demande que l’Excès des malheurs me porte à faire aux Etats-unis: Je n’ai sur terre que la Justice de ma demande et sa Bonté pour appui: avant d’intéroger le Ciel sur l’avenir qu’il me prépare, Je dois m’adresser à l’homme qui ayant fait le Bonheur du nouveau monde—pourra vaincre l’Injustice du sort.
Je Supplie son Excéllence d’agréer mon tres profond Respect et lhomage de ma vénération

Poireyofficier au Service des Etats unis d’amérique

